Citation Nr: 0613904	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-35 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to a compensable (greater than zero percent) 
initial evaluation for left elbow tendonitis. 

2.  Entitlement to service connection for a disease due to 
asbestos exposure. 



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran reported active military service from May 1994 to 
August 2000.  This period of service is unconfirmed within 
the claims folder, with no Service Form DD214 or other 
separation or service confirmation document contained within 
the claims folder.  The Regional Office (RO) is hereby 
advised to obtain and associate with the claims folder 
confirmation of the veteran's period(s) of active service.  
In view of the holding herein, there is no need to verify the 
service.  Verification that this period, if correct, would do 
nothing to alter the decisions reached herein.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) RO in Roanoke, Virginia, 
in pertinent part granting service connection for left elbow 
tendonitis and assigning a noncompensable rating for that 
disorder, and denying service connection for asbestosis.  

While the veteran properly perfected appeals of claims for 
service connection for disorders of both knees, the RO 
subsequently granted those claims by a May 2005 rating 
action.  As the May 2005 decision was a full grant of 
benefits requested in those claims, there is no longer a case 
in controversy for review by the Board as to those issues.


FINDINGS OF FACT

1.  For the entire rating period beginning August 20, 2000, 
the veteran's left elbow tendonitis has been manifested by 
complaints of weakness affecting use.  Examinations have 
revealed a full range of motion, with evidence recently of 
tenderness and confirmation of some slight limitation of 
motion after repetitive use.  There is increased weakness at 
that time, without increased pain or incoordination.  
Findings more nearly approximate those for a higher rating.  
The veteran is right handed.

2.  There is currently no chronic claimed disability 
clinically established on which to base a claim based on 
asbestos exposure.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, for the entire rating period beginning August 20, 
2000, the criteria for 10 percent rating, but no more, are 
met for left elbow tendonitis.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5024-5003, 5206 (2005).

2.  A disorder was not incurred secondary to in-service 
asbestos exposure.  38 U.S.C.A. §§ 1110, 5103A, 5107  (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

By a VCAA letter in September 2001 the veteran was informed 
of the notice and duty to assist provisions of the VCAA 
pursuant to his then claims for service connection, inclusive 
of service connection for tendonitis, and was informed of the 
information and evidence necessary to substantiate those 
claims for service connection.  While it is true that this 
initial VCAA letter, though addressing service connection 
claims, did not address with specificity the claim for 
asbestos exposure, a subsequent VCAA letter in July 2005 did 
address the asbestos exposure claim as well as the left elbow 
tendonitis increased rating claim.  As discussed in the 
analysis portion of this decision, below, the asbestos 
exposure is not itself a disease or disability, and hence 
there was no duty to inform how to substantiate a claim for 
asbestos exposure.  Rather, the veteran was informed 
generally of the bases for substantiating a claim for service 
connection, including the need to assert a current disease or 
disability for which service connection is claimed.  He was 
also then informed specifically of development required for 
the specific disorders then claimed.  

The appealed rating action in October 2002 and a statement of 
the case in September 2003 and supplement thereto in May 2005 
addressed both claims on appeal.  A January 2006 supplemental 
statement of the case addressed the left elbow tendonitis 
increased rating claim following the most recent official 
examination for that issue in December 2005.  Hence the 
appealed rating actions and statement of the case and 
supplements thereto, further informed of the bases of review 
and of the evidentiary bases by which a grant of the claims 
could be allowed, and the reasons those evidentiary bases 
were not satisfied in this case.  It is noted, however, that 
appropriate notice was provided in the predecisional 
documents cited above, further explanation was provided in 
these other documents.

This appealed decision, as well as statement of the case and 
supplements thereto, addressed the claim on appeal for a 
higher initial evaluation for left elbow tendonitis, which is 
downstream of the claim  resolved by the RO granting service 
connection for left elbow tendonitis, and the RO addressed 
that service connection claim by the September 2001 VCAA 
letter.  In view of the grant herein, no further notice is 
needed.

The veteran was also by the VCAA letters informed of the 
assistance VA would provide in obtaining relevant evidence.  
He was requested to submit any pertinent evidence in his 
possession, and was asked to provide information about all 
pertinent medical evidence including corresponding contact 
information.  He was informed that VA would then assist him 
by requesting relevant evidence.  He was also told that it 
was ultimately his responsibility to see that pertinent 
evidence is obtained.  By the appealed rating decision, and 
the noted statement of the case and supplemental statements 
of the case, the veteran was informed of development already 
undertaken, as well as evidence of record pertinent to his 
claims.  

The veteran was informed by the July 2005 VCAA letter, as 
well as by the appealed rating action and a statement of the 
case and supplements thereto, that asbestos exposure did not 
constitute a disability itself, and hence could not be a 
basis of claim without specifying a disease resulting from 
that exposure.  The veteran by an October 2003 submitted 
statement informed that he did not have any current condition 
due to his asbestos exposure.  Hence, absent a current 
claimed disability, there is no reasonable possibility that 
further notice or assistance could further that claim.  

For the downstream issue of entitlement to a higher initial 
evaluation for left elbow tendonitis, the rating decision, 
statement of the case and supplements thereto properly 
informed the veteran of evidence required to support this 
claim for benefits, what information and evidence he should 
submit in furtherance of the claim, and what assistance VA 
would provide in obtaining that evidence.  This notice was 
also provided by the July 2005 VCAA letter.

With regard to the downstream issue of entitlement to a 
higher initial evaluation for left elbow tendonitis, VA's 
General Counsel has held that a VCAA notice is not required 
for such downstream issues, in cases where, as here, notice 
was afforded for the originating issue of service connection.  
The General Counsel concluded that a United States Court of 
Appeals for Veterans Claims (Court) decision suggesting 
otherwise was not binding precedent. VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (2004); see Grantham v. Brown, 114 F.3d 1156 
(1997).  The Board is bound by this General Counsel opinion.  
38 U.S.C.A. § 7104 (West 2002).  

The veteran was afforded opportunities to address his 
appealed claims, and did so by submitted statements.  The 
veteran did not elect to address his claims at a hearing, 
despite being appropriately informed of the opportunity to do 
so, including by a September 2003 letter accompanying the 
September 2003 statement of the case, and by instructions 
provided for the VA Form 9 sent to the veteran with that 
letter.  

The veteran was afforded official examinations in October 
2001 and December 2005 to address the nature and severity of 
his claimed elbow disability.  Because the veteran informed 
by his statement submitted in October 2003 that he had no 
current condition due to asbestos exposure, no examination on 
that basis was indicated.  

The veteran was appropriately afforded notice of assistance 
to be provided in support of his claims and the respective 
duties and roles of the veteran and VA pertaining to his 
claims, as discussed above.  De novo reviews of the claims 
were conducted by July 2005 and January 2006 supplemental 
statements of the case. 

It is noted that these July 2005 and January 2006 
supplemental statements of the case are "post decisional" 
documents.  It is the view herein that this is not fatal in 
providing notice as there were, subsequent to all notice, de 
novo reviews of the appealed claims, considering the entire 
rating period and appropriate rating criteria for left elbow 
tendonitis, and considering appropriate reasons and bases for 
the denial of service connection for asbestos exposure.  As 
such, there is no prejudice to the appellant in proceeding 
with these matters.

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, as 
discussed, VCAA notice pertaining to service connection 
claims generally was afforded the veteran prior to the 
appealed October 2002 rating action, and asbestos exposure is 
not a disease or disability on which a claim for service 
connection may be based.  The veteran was afforded 
appropriate notice, in the course of appeal, of this 
deficiency in that claim, and afforded the appropriate 
opportunity to develop that claim.  Prejudice cannot ensue 
where the veteran has been afforded appropriate opportunity 
for essential development of a claim - here, identifying a 
disease or disability which is the basis of claim, where it 
is his duty to perform that development and he is so 
informed, and where he fails to do so, and the claim is 
denied based on that failure.  The Board notes in this regard 
that "the duty to assist is not always a one-way street.  If 
a veteran (appellant) wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Also as discussed, VCAA notice is not required for the 
downstream issue of entitlement to a higher initial 
evaluation left elbow tendonitis.  

Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims prior to de novo review of his 
claims by the supplemental statements of the case.  The Court 
has recently held, in that regard, that an error is not 
prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

In Dingess v. Nicholson, the United States Court of Appeals 
for Veterans Claims (Court) recently held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated." Dingess, - Vet. 
App. ___ __ No. 01-1917, slip op. at 20 (Mar. 3, 2006) 
(consolidated with Hartman v. Nicholson, No. 02-1506).  Thus, 
those 38 U.S.C.A. § 5103 analyses are here obviated for the 
downstream issue of an initial evaluation for left elbow 
tendonitis.  

The Court in Dingess held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between service and the disorder 
which is the basis of claim; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a claim for benefits, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess.  

Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  For the left elbow tendonitis claim, as 
discussed, the existence of disability and connection to 
service were resolved with the grant of service connection 
and hence are not at issue.  The degree of disability was 
amply addressed as to subject at issue, and the effective 
date of service connection was also addressed with the grant 
of service connection.  To the degree any staged ratings may 
be at issue, the veteran will be at liberty to appeal the 
ratings assigned by the RO's effectuation of the Board's 
grant here of a 10 percent disability rating for the entire 
appeal period.  Because the RO denied a compensable 
disability rating, an effective date for disability ratings 
assigned were not then at issue.  

The existence of a disorder on which to base the asbestos 
disability claim was at issue before the RO, and, as 
discussed, the veteran was amply informed of that deficiency 
in his claim in the course of appeal, and was afforded ample 
opportunity to correct that deficiency.  Since the veteran 
informed of no such disease or disability, but rather 
specifically informed that there was none, there was no 
prejudice ensuing from any failure of notice or timing of the 
RO's informing him of the need for a claimed disease or 
disability on which to base his asbestos exposure claim.  
Regarding the asbestos exposure claim, since the claim was 
denied based on the absence of any alleged disability, issues 
of a connection between service and claimed disability, 
degree of disability, and effective date of disability, are 
rendered irrelevant.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Initial Rating Analysis for Left Elbow Tendonitis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  The 
Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown,  
8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2005).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The veteran's left elbow tendonitis may be ratable as 
tenosynovitis.  Tenosynovitis is rated under Diagnostic Code 
5024.  Diseases under Diagnostic Codes 5013 through 5024 
(with the exception of gout, which is not at issue here) are 
rated based on limitation of functioning of affected parts, 
as degenerative arthritis, under Diagnostic Code 5003. 

Under Diagnostic Code 5003, the condition is rated under the 
appropriate code based on limitation of functioning of the 
affected part, or otherwise a 10 percent evaluation may be 
assigned for limitation of functioning of a major joint due 
to arthritis.  Hence, based on tendonitis ratable as 
bursitis, the veteran's left elbow tendonitis is ratable 
under appropriate codes for limitation of motion of the 
elbow, inclusive of Diagnostic Code 5206 for left forearm 
limitation of flexion, Diagnostic Code 5207 for left forearm 
limitation of extension, 5208 for left forearm limitation of 
both flexion and extension, or Diagnostic Code 5209 for other 
impairment of the elbow to include flail joint or joint 
fracture.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 
5206-5209 (2005).  

X-rays of the left elbow in September 2001 showed no evidence 
of effusion, fracture, subluxation, or significant bone 
lesions. 

An official examination conducted in October 2001 noted the 
veteran's history of parachute injury in 1996 without 
fracture but with diagnosed tendonitis.  At the examination 
the veteran complained of ongoing pain, stiffness, and lack 
of endurance, particularly as associated with carrying, 
lifting, and pushing or pulling.  He also complained of 
stiffness in the joint with prolonged typing, interfering 
with his work.  He denied any surgeries, but reported taking 
Motrin and applying ice for relief of symptoms.  He reported 
that the symptoms were constant, but with greater discomfort 
at bedtime, and with flare-ups associated with some 
activities.  On examination, the veteran was well-developed 
and in no apparent distress.  Examination showed the elbow 
joints to be within normal limits, but with tenderness above 
the olecranon process on the left.  Range of motion at the 
elbows was within normal limits.  The examiner found no 
additional factors limiting elbow range of motion.  There was 
a decrease in muscle bulk of the left biceps and triceps, 
though muscle strength was 5/5 bilaterally and reflexes were 
within normal limits.  The examiner diagnosed of tendonitis 
of the left elbow, and noted that the veteran had reduced 
work productivity due to limited typing capability on the 
computer due to his left elbow.  He further noted that the 
left elbow tendonitis prevented the veteran from performing 
pushups or carrying or lifting heavy objects.  

In a statement submitted in October 2003, the veteran 
informed that he had ongoing pain every day in his left 
elbow, with range of motion very painful.  He alleged that 
during the official examination the examiner did not ask 
whether he had pain during range of motion testing.  As noted 
in the VCAA analysis, above, despite requests for information 
about treatment, the veteran did not inform of any post-
service treatment for his left elbow tendonitis.  

Upon official examination in December 2005, the examiner 
noted the veteran's history, and noted that he was right-
handed.  Equal range of motion was found in the two elbows, 
with no impairment of range of motion noted.  However, range 
of motion at the left elbow was limited by weakness during 
flare-ups or upon repetitive use.  However, left elbow range 
of motion was not limited by pain, stiffness, lack of 
endurance, or incoordination.  The examiner could not 
determine additional factors affecting use of the left elbow 
without resorting to speculation.  The examiner did note that 
the veteran worked in telecommunications, and daily 
activities affected by his condition included typing, lifting 
his son, and work pulling cables.  

Based on the examination findings, the Board finds that the 
veteran's left elbow tendonitis warrants a 10 percent 
evaluation based on limitation of flexion due to pain and 
weakness, as equivalent to limitation of flexion of the minor 
arm to 100 degrees.  A higher rating is not warranted in this 
case, as other DeLuca factors of pain, stiffness, lack of 
endurance, or incoordination were not substantiated by 
examination findings, despite allegations of impairing pain 
and stiffness.  A rating might otherwise be assigned based on 
arthritis affecting a major joint, but more than a 10 percent 
evaluation would not be warranted on that basis under 
Diagnostic Code 5003.  A separate or higher disability rating 
based on limitation of extension under Diagnostic Code 5207, 
or limitation of flexion and extension under Diagnostic Code 
5208, or based on flail joint or joint fracture or other 
impairment under Diagnostic Code 5209, since objective 
medical findings do not support a higher or separate 
evaluation for the veteran's left elbow tendonitis on any of 
these bases.  

Accordingly, the evidence warrants a 10 percent evaluation 
for left elbow tendonitis based on weakened movement 
equivalent to limitation of flexion to 100 degrees, but the 
preponderance of the evidence is against assignment of a 
still higher evaluation for the veteran's left elbow 
tendonitis on that or any other basis.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Code 5206-
5209; DeLuca; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
To otherwise assign an additional rating for the veteran's 
left elbow tendonitis under another Code would amount to 
impermissible pyramiding.  38 C.F.R. § 4.14; Esteban. 

The Board has reviewed the entire record and finds that the 
10 percent rating assigned by virtue of this decision for the 
left elbow tendonitis reflects the most disabling this 
disorder has been since the veteran was discharged from 
service in August 2000 and filed his claim for service 
connection, which is the beginning of the appeal period.  
Thus, the Board concludes that staged ratings for this 
disorder are not warranted.  Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).

Service Connection for disability due to  Asbestosis exposure

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110 (West 2002). Service connection 
may also be granted for a disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service. A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service. See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases. However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims. See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988). The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1"). Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims. VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos- 
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease. M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos- 
related disease can develop from brief exposure to asbestos.  
Id.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases. Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis). 
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  The latency 
period varies from 10 to 45 years or more between first 
exposure and development of disease.  Exposure to asbestos 
may be brief (as little as a month or two) or indirect 
(bystander disease).  VA's Manual 21-1, Part VI, para. 
7.21(c) (October 3, 1997) provides that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that for a disease claimed as due to asbestos 
exposure, VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran. 
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  In this case, the 
record shows that the RO sufficiently complied with these 
procedures in this case.  The RO in September 2001 sent the 
veteran a VCAA letter generally informing of the requirements 
of a claim for service connection, and informing of 
assistance to be provided and the roles of VA and the 
claimant in development of the claim, as discussed in the 
VCAA analysis, above.  The RO in its October 2002 decision 
and September 2003 statement of the case denied the claim 
based on the absence of a claimed disease as due to asbestos 
exposure.  The veteran in an October 2003 statement 
responsively informed that he while he was exposed to 
asbestos in service, he did not currently have a disease due 
to that exposure.  While the RO did not specifically provide 
a dedicated asbestos claim development letter prior to the 
appealed rating decision in October 2002, the RO cured this 
with a further VCAA letter sent in July 2005, and when the RO 
informed the veteran of the need to claim a specific disease 
alleged to have resulted from asbestos exposure, since the 
veteran had previously alleged exposure but not a resulting 
disease.  The RO thus afforded the veteran a further 
opportunity to provide a disease claimed as due to asbestos 
exposure.  However, the veteran did not reply to that 
request.  

The veteran has thus presented no contention or evidence of a 
continuing or chronic disease as due to asbestos exposure, 
and rather has conceded that he suffers from no such disease.  
The evidentiary record does not otherwise inform of any 
disease of the veteran due to exposure to asbestos.  
Accordingly, the preponderance of the evidence is against 
there being a disease due to asbestos exposure, and the claim 
must be denied.  38 C.F.R. § 3.303.  The preponderance of the 
evidence is against the claim, and, therefore, the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 10 percent rating, but no more, is granted for left elbow 
tendonitis, for the entire rating period beginning August 20, 
2000, subject to the law and regulations governing the 
payment of monetary awards.

Service connection for a disease due to in-service asbestos 
exposure is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


